Citation Nr: 1233702	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

2. Entitlement to service connection for degenerative arthritis of the right shoulder.  

3. Entitlement to service connection for degenerative arthritis of the elbows.  

4. Entitlement to service connection for degenerative arthritis of the right wrist.  

5. Entitlement to service connection for bronchitis.  

6. Entitlement to service connection for sinusitis.  

7. Entitlement to an increased evaluation for degenerative disc disease of the cervical spine in excess of 30 percent disabling on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972, from January 1982 to January 1985, and from January 1986 to December 1987.  He also had Reserve service.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2004 and January 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the November 2004 rating decision, in pertinent part, the RO increased the evaluation from 10 to 20 percent for degenerative disc disease of the cervical spine (effective June 22, 2004) and denied the service connection claims for bronchitis and sinusitis.  In January 2005, the RO denied service connection for degenerative disc disease of the lumbar spine; degenerative arthritis of the right shoulder, elbows, and right wrist.  (In October 2009, the RO increased the evaluation for degenerative disc disease of the cervical spine to 30 percent, effective August 26, 2009.)  

According to the substantive appeal, received in October 2006, the Veteran requested a Board hearing.  The Veteran withdrew such request in a May 2007 statement.  In May 2007, the Veteran testified at a decision review officer (DRO) hearing.  A copy of the transcript is in the file and has been reviewed.  

In a November 2010, the Board remanded the issues on the title page as well as service connection for a foot disability.  In January 2012, the RO granted the claim for service connection for tinea pedis and onychomychosis (claimed as the residuals of jungle rot) in full; the Veteran has not filed a notice of disagreement with this decision.  The Board finds this issue is no longer before the Board.  As for the other issues, the Board finds there has been substantial compliance with the remand except for the claims for service connection for sinusitis and bronchitis and entitlement to an increased evaluation for degenerative disc disease of the cervical spine in excess of 30 percent disabling on an extraschedular basis.  

The claims for service connection for sinusitis and bronchitis and entitlement to an increased evaluation for degenerative disc disease of the cervical spine in excess of 30 percent disabling on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. Chronic lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty; lumbar spine arthritis was not exhibited within the first post service year, and is not due to or the result of service-connected degenerative disc disease of the cervical spine.  

2.  Chronic right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; right shoulder arthritis was not exhibited within the first post service year.  

3. Chronic elbow disability did not have its clinical onset in service and is not otherwise related to active duty; elbow arthritis was not exhibited within the first post service year.  

4. Chronic right wrist disability did not have its clinical onset in service and is not otherwise related to active duty; right wrist arthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred in or aggravated by military service, lumbar spine arthritis may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2. Degenerative arthritis of the right shoulder was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2011).  

3. Degenerative arthritis of the elbows was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

4. Degenerative arthritis of the right wrist was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

In a July 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a December 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2008 letter also informed the Veteran of appropriate notice for the secondary service connection aspect of his claim for service connection for a lumbar spine disability.  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available private medical records have been secured.  The Veteran was given a new VA examination regarding his claims.  The Board finds the March 2011 report to be fully adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist is met.  

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  A pre-aggravation baseline level of disability must be established with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

In addition to the above, service connection for arthritis or degenerative joint disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The phrase "active military, naval, or air service" from 38 U.S.C.A. § 1110 and § 1131 includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  The Court has held that regulations concerning presumptive service connection (such as in § 3.307(a)(3), 3.309(a) noted above), the presumption of soundness and the presumption of aggravation, are inapplicable to claims based upon ACDUTRA service.  See (Valerie Y.) Smith v. Shinseki, 24 Vet. App. 40 (2011).  This means that in order to grant the benefit based on a period of ACDUTRA, there needs to be a finding that the disability claimed was aggravated or incurred during a period of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  As for inactive duty for training (INACDUTRA), service connection is only warranted for an injury incurred or aggravated during such service (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2011).  

Here, the Veteran has generally stated that he has had chronic low back pain since 1987 (see January 2004 VA nurse practitioner note and August 2004 VA neurosurgery note); he is also claiming that he has a lumbar spine disability due to his service-connected cervical spine disability.  He said at the August 2007 VA joint examination that joint pain began in 1986 or 1987 with a gradual onset.  At the same examination, the Veteran had pain in the elbows; he didn't recall the onset but he had pain for four years or more.  As explained above, the Veteran separated from active duty in 1987.  The Veteran is not claiming, and the evidence does not reflect, that any disability started during a period of ACDUTRA or INACDUTRA.  The Veteran is claiming that disabilities started around his separation from active service.  To the extent he has claimed otherwise at different points in time, the Board finds him inconsistent.  

Due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002 and Supp. 2011).  When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Service Connection for a Lumbar Spine Disability

The Board finds that service connection for a lumbar spine disability is not warranted because the Veteran does not have a lumbar spine disability that is related to service or his service-connected cervical spine disability.  

The Veteran contended in his June 2004 claim that he had pain in his lumbar spine secondary to "problems in the neck" with radiculitis.  The Veteran is service-connected for degenerative disc disease of the cervical spine.  In August 2004, he told a VA neurosurgeon he had lumbar spine pain since 1987 that had gotten progressively worse over time.  At the May 2007 DRO hearing, the Veteran claimed he was treated for a lumbar spine problem on active duty but couldn't find records of it.  He said he was treated for poor circulation.  (Transcript, p 7.)  He said he was in an automobile accident involving his back but had problems before the automobile accident.  (Transcript, p 8.)  In an April 2008 statement, the Veteran said while on active duty in 1987 he had numbness to legs as well as back problem and went to a private hospital for treatment.  He was diagnosed with a cervical spine disability and thought this was the reason for a lumbar spine disability and radiculopathy.  The Veteran said he was in two intervening automobile accidents, one in 1993 and one in 2000.  

Service treatment records show that at separation in January 1972, a report of medical examination (RME) showed the spine was clinically normal.  A report of medical history (RMH) showed he denied recurrent back pain.  RMEs and RMHs from January 1976; January 1980; October 1981; and December 1985 show virtually the same information.  

After active duty service, the Veteran was given a VA examination in August 1988.  Lumbar spine range of motion was normal.  Although it was noted he complained of numbness of the arms and leg (worse in the right leg), cranial and sensory nerves were intact and reflexes were normal.  The lumbar spine was normal by X-ray.  

An October 1989 private X-ray showed minimum degenerative joint disease of the thoracic spine.  A February 1995 record from Dr. W. showed that in October 1993, the Veteran was involved in a motor vehicle accident, but noted cervical spine disabilities only.  A December 2000 G. Hospital record showed the Veteran was in a motor vehicle accident and hurt his neck.  Other records also show a history of a motor vehicle accident in December 2000.  A January 2001 private record showed back pain with radiation, status post motor vehicle accident.  An MRI from the same month showed disc bulging and degenerative disc disease but no herniation.  By August 2002, an MRI of the lumbar spine showed slight bulging at L4-5, herniation at L5-S1 and displaced nerve roots.  In January 2003, Dr. W. wrote the Veteran a note for his military Reserve service, stating that due to a diagnosis of lumbar degenerative disc disease, the Veteran could not do stringent physical exercise.  

A June 2004 VA MRI showed herniation of L4-5 with narrowing of spinal canal.  A June 2007 MRI showed an annular tear, moderate central herniated nucleus pulposus causing spinal stenosis.  Other VA records from 2004 to 2007 show low back pain secondary to degenerative joint disease and worsening degenerative disc disease.  

The Board finds the Veteran is competent to report low back pain and his symptoms and to say they have been continuous since service.  38 C.F.R. § 3.159(a)(2).  But the Board finds the Veteran has been inconsistent on the issue, because although he has reported he had low back pain since separation from active duty service, he reported at a May 2003 VA appointment he had chronic low back pain since his last motor vehicle accident.  The Board assigns the Veteran's statements and testimony less weight as at result of the inconsistency.  Caluza, 7 Vet. App. at 511.  

The VA examiner in this case ultimately gave a negative opinion on the issue of direct and secondary service connection.  In November 2004, a VA joint examination report shows the Veteran claimed he had a generalized arthritic condition that spread from his neck to other areas of the body.  The examiner saw that an MRI showed degenerative disc disease of the lumbar spine with radicular symptoms, but had no claims file to make an accurate determination regarding whether the Veteran had symptoms in service.  In a December 2004 VA examination report for the spine, VA records were again only available.  The examiner stated that the Veteran "had no traumatic events, like a [motor vehicle accident]."  (This was incorrect.)  He reported urinary and fecal incontinence, but range of motion was near normal.  The diagnosis was lumbar disc disease that was not related to arthritis, but no opinion was given.  

In August 2007, a VA examination report shows the claims file was reviewed and the diagnosis was degenerative disc disease of the lumbar spine.  However, the etiology opinion was unclear, so in November 2010 the Board remanded the claim and asked the examiner whether the diagnosed degenerative joint disease and degenerative disc disease were related to service.  In March 2011, the examiner clarified that the Veteran did not have a systemic arthritic condition that involved the body as a whole, or at least several systems.  Regarding the lumbar spine, the examiner stated he went through the service treatment records and claims file twice and did not find reports of lumbar spine symptoms in service.  The current lumbar spine abnormalities were not due to service and were not aggravated in any way by any service-connected disability such as cervical spine disability.  The examiner stated the Veteran asserted he had paresthesias in service, however, the examiner found he did not complain of such symptoms in service.  

The Board finds the evidence does not show arthritis of the lumbar spine within one year from active service (and certainly, thus, no manifestation to 10 percent).  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran separated from service in December 1987 and the August 1988 VA examination showed an X-ray was normal.  Degenerative joint disease of the thoracic spine was not found until October 1989.  

In consideration of all of the evidence, including the March 2011 VA examiner's opinion, the Board finds that service connection for a lumbar spine disability is not warranted on a direct or secondary basis.  The Veteran's claims of pain in the low back since service are inconsistent and were noted by the March 2011 examiner.  The Board finds the March 2011 VA opinion to be the most complete and comprehensive opinion in the file on the issue of etiology and assigns it great weight.  A clear preponderance of the evidence is against the claim for service connection for a lumbar spine disability on a direct and secondary basis.  The reasonable doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Degenerative Arthritis of the Right Shoulder 

The Board finds that service connection for a degenerative arthritis of the right shoulder is not warranted because the currently diagnosed degenerative arthritis is not related to service.  

The Veteran contended in his June 2004 claim that he had severe pain in the right shoulder, arm and elbow while in service.  At the May 2007 DRO hearing, he pointed to a service treatment record that showed that he complained of numbness and tenderness in the right arm for a month.  (Transcript, p 2.)  He said his shoulders have bothered him since the 1980s.  (Transcript, p 3.)  Doctors had not told him that shoulder problems were related to his cervical spine disability.  (Transcript, p 5.)  

The Board finds the Veteran is competent regarding continuous symptomatology of right shoulder arthritis.  38 C.F.R. § 3.159(a)(2).  He has also been consistent and credible in stating he had pain in his shoulder since service.  Caluza, 7 Vet. App. at 511.  

Service treatment records show that in January 1972, a RME showed his upper extremities were clinically normal.  The RMH showed he denied an arthritis or joint deformity and had no shoulder trouble.  Other RMEs and RMHs showed the same report (see January 1976; January 1980; October 1981; and December 1985 RMEs and RMHs).  A December 1985 service treatment record does show the Veteran complained of occasional feelings of right arm numbness and tenderness for a month.  

Post-active duty records include a March 2004 Dr. W. record that showed the Veteran had severe cervical degenerative disc disease with encroachment of the thecal sac; he had shoulder pain and required medication.  A March 2004 letter from the Veteran's treating VA physician showed the Veteran had been seen six times in the last two years for "an arthritic condition" that was ongoing and would continue.  In December 2004, an X-ray of the right shoulder was normal.  

VA examinations initially showed some conflicting opinions regarding whether the Veteran had systemic arthritis, but the examiner ultimately concluded the Veteran did not have such a disability.  In November 2004, a VA joint examination showed the Veteran did not have systemic arthritic conditions.  In December, a VA joint examination showed that right shoulder range of motion and X-rays were normal.  In August 2007, a VA examination of the joints for the right shoulder showed that the Veteran reported pain began in 1986 or 1987 with a gradual onset.  The MRI of right shoulder showed joint effusion and increased fluid as well as mild degenerative change of the glenohumeral joint.  The diagnosis was degenerative arthritis and bicipital tendonitis with a tear of the right biceps tendon of the right shoulder.  The examiner indicated at this time that the Veteran had an arthritic process related to service.  

The November 2010 Board remand requested that the examiner explain the determination because in 2004 it was determined the Veteran did not have systemic arthritis.  In March 2011, the examiner stated the Veteran did not have a systemic arthritic condition that involved the body as a whole, or at least several systems.  The examiner noted his August 2007 comment about arthritis being the same process and due to his military service.  The examiner said he erred in making such a statement: 

It is clear from a more careful review of the record that the veteran had normal X-ray studies of the right shoulder such as the study done on 12/21/07.  While the veteran did develop arthritic changes on a subsequent imaging study, in my opinion I erred in saying that this was due to his military service.  It is clearly not due to his military service, as previous examinations have clearly shown.  

The Board finds the examiner made a typographical error in citing to the X-ray of the right shoulder; it is clear from the file the examiner meant to reference the December 21, 2004 X-ray of the right shoulder which showed the right shoulder was within normal limits.  The examiner opined that the right shoulder pathology developed many years after the Veteran's active duty service and was unrelated to his active service.  The examiner stated that degenerative arthritis did not originate in the Veteran's military service and was not a result of service.  No clinical arthritis was demonstrated regarding the joint of the right shoulder in service and the Veteran did not have systemic arthritis.  As a result, a negative opinion was given.  

The weight of the evidence is against the claim for service connection for a right shoulder disability.  While the Veteran is competent to say he had right shoulder pain since service, as the examiner noted, there were no findings on the X-ray of the right shoulder in 2004.  Moreover, his claims of pain do not establish that underlying disability was present in service.  The VA examiner noted the Veteran's complaints of right shoulder pain since service and concluded it was unlikely that chronic right shoulder disability was present since service.  The presumption for arthritis is not available.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board finds the March 2011 VA opinion to be the most complete and comprehensive opinion in the file on the issue of etiology and assigns in great weight.  The reasonable doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for Degenerative Arthritis of the Elbows and Right Wrist

The Board finds, as stated above, the Veteran does not have a general arthritis disability and any arthritis of the elbows and right wrist is not related in any way to service.  

The Veteran's contentions on these issues were essentially the same as those for the right shoulder disability.  As stated, a December 1985 service treatment record shows the Veteran complained of occasional feelings of right arm numbness and tenderness for a month.  The RMEs and RMHs, consistently showed the upper extremities were clinically normal and the Veteran denied arthritis or a joint deformity or swollen/painful joints.  

At the August 2007 VA joint examination, the Veteran was unclear about the onset of elbow symptoms.  "He does not recall exact onset but he knows the pain has been present for four years or more.  The onset of the elbow pain was gradual."  At the May 2007 DRO hearing, when asked if someone told him that elbow and wrist problem was related to neck, the Veteran said no, but an MRI showed arthritis.  (Transcript, p 10.)  

The Board finds the Veteran would be competent to state that he has had elbow and wrist pain since service, but has not done so here.  38 C.F.R. § 3.159(a)(2).  As the August 2007 VA examination report shows, the Veteran has been vague regarding his symptoms and the Board assigns his statements less weight as a result.  Caluza, 7 Vet. App. at 511.  

Post-active duty records show that in July 1993, Dr. A. found the Veteran to have tendonitis of the right elbow.  In November 1998, a private record shows the Veteran had right arm tingling in hands with a history of cervical problems.  In October 2003, a VA records showed the Veteran had possible carpal tunnel syndrome.  In June 2007, a VA primary care note found the Veteran had a cyst on his right wrist.  A November 2007 VA hand consultation showed the Veteran had ganglion cyst.  The doctor could remove the spur and cyst, but because he had arthritis, surgery would not guarantee pain would go away.  The Veteran wanted to think about possible surgery.  In November 2008, the Veteran was referred to VA physical therapy for treatment of carpal tunnel syndrome on the right and given a splint.  

As explained above, the March 2011 VA examiner ultimately gave a negative opinion regarding systemic arthritis of the body as a whole, including the elbows and right wrist.  A November 2004 VA joint examination opinion showed the Veteran did not have systemic arthritic conditions.  A December 2004 VA joint examination showed the Veteran had normal elbows and a normal right wrist.  A December 2004 VA examination for the hands showed that there was no carpal tunnel syndrome as far as examiner could tell; a nerve conduction study was normal and the hands were normal.  

At the August 2007 VA joint examination, the Veteran had pain in the elbows but didn't recall the onset.  He had pain for four years or more and the onset was gradual.  The diagnosis was degenerative arthritis of the elbows with decreased range of motion.  The Veteran also said he had pain in his wrists.  The diagnosis was ganglion cyst and degenerative arthritis of the right wrist.  

In March 2011, the examiner saw the elbows had no arthritic changes except for bone spurs.  The diagnosis was degenerative arthritis as demonstrated by bone spurs.  The examiner stated that degenerative arthritis did not originate in the Veteran's military service and is not a result of service.  No clinical arthritis was demonstrated regarding the joints of the elbows and right wrist.  As a result, a negative opinion was given regarding these joints.  The examiner explained that in the case of degenerative arthritis, if the specific joint did not demonstrate clinical arthritis in any way in service, the etiology was clearly not related to military service.  The nature of degenerative arthritis is that it is unpredictable.  Basically, the examiner explained that just because the Veteran had one joint in the body with degenerative arthritis in service, that fact did not mean that later diagnoses of degenerative arthritis in other parts of the body also originated in service.  One joint having arthritis does not cause another to get it.  There was less than a fifty percent probability that current joint symptoms were due to military service.  

The weight of the evidence is against the claim for service connection for a degenerative arthritis of the elbows and right wrist.  The Veteran was not found to have arthritis until 2007; the arthritis presumption is not for application.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board finds the March 2011 VA opinion to be the most complete and comprehensive opinion in the file on the issue of etiology and assigns in great weight.  The reasonable doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for degenerative arthritis of the right shoulder is denied.  

Service connection for degenerative arthritis of the elbows is denied.  

Service connection for degenerative arthritis of the right wrist is denied.  


REMAND

In November 2010, the Board requested the AOJ refer the claim for an increased evaluation for degenerative disc disease of the cervical spine in excess of 30 percent disabling on an extraschedular basis to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The Board directed that either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected cervical spine disability warranted an extra schedular rating.  

While a January 2012 memorandum to the Director of Compensation Service is in the file, there is no response.  On remand, a response is to be associated with the file and, if negative, the claim should be readjudicated and returned to the Board.  

A February 2011 VA opinion is in the file regarding the claims for service connection for bronchitis and sinusitis.  The examiner stated: 

As likely as not, the breathing difficulties experienced by the patient associated with recurrent episodes of bronchitis and pneumonia relate to his long term smoking history.  The episodes of sinusitis and rhinitis are unrelated to the recurrent bronchitis and shortness of breath, but likewise may relate to the smoking history.  

The phrase "as likely as not" generally means there is a 50 percent chance of an event occurring.  The examiner has essentially said there is a 50 percent chance that the bronchitis is related to smoking.  If related to smoking, service connection will not be granted.  However, this does not exclude the possibility that there is a 50 percent chance that the disability is related to service.  No opinion was offered at all regarding the sinusitis.  

On remand, the examiner should give an opinion as to whether there is a 50 percent probability or greater that a bronchitis disability is related to the Veteran's military service.  In coming to a conclusion, the examiner should reference the January 1972 report of medical examination showing the sinuses, chest and lungs as clinically normal and the report of medical history showing no chronic or frequent colds, tuberculosis, asthma, or shortness of breath.  The January 1976 RMH (as well as RMHs after this point) did note a past history of pneumonia by an Army doctor; the Veteran made a complete recovery.  A November 1982 service treatment record showed a diagnosis of pleurisy and an X-ray showed findings bronchopneumonia.  By July 1983, a chest X-ray was normal.  

Some 1988 private records show diagnoses of bronchitis; including a note that he gets it due to his "narcotic addiction" or smoking two packs per day.  The August 1988 VA examination showed he smoked one to two packs per day for 21 years but he denied a chronic cough or shortness of breath.  A chest X-ray showed lungs free of active disease.  Records since that time show the Veteran has consistently smoked (see, for example, May 2009 record showing one and a half packs per day).  A July 2003 VA record noted prominent bronchial markings throughout both lungs fields which might be represent pulmonary hypertension.  The importance of tobacco cessation was emphasized.  

The Veteran should be given a separate VA examination for sinusitis and the examiner should give an opinion as to whether there is a 50 percent probability or greater that a sinusitis disability was incurred or aggravated during the Veteran's military service.  RMEs and RMHs consistently showed the sinuses to be clinically normal with no chronic or frequent colds, ENT trouble, or sinusitis.  (See January 1972, January 1976, January 1980, October 1981 RMHs and RMEs.)  In December 1985, the sinusitis was reported in the RMH.  The physician's summary stated sinus trouble had occurred one year prior, but there was no congestion at the time of the examination.  

In July 1986, a service treatment record showed the Veteran had difficulty breathing through his nose; the assessment was rhinitis and questionable allergies.  At the August 1988 VA examination, the Veteran had nasal congestion and cleared his throat of post nasal drip.  The pharynx was benign.  In October 1996, a private record showed a diagnosis of allergic sinusitis.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should refer the Veteran's increased rating claim for cervical spine disability to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  Either the Under Secretary or the Director must review the evidence of record to determine whether an extra schedular rating is warranted.  A review of the claims folder, to include the August 2009 VA opinion, is required.  Associate the response with file.  

2. Schedule the Veteran for an examination to determine the etiology of any currently diagnosed respiratory disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

For any respiratory disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The examiner should reference the VA records mentioned above.  Rationale for all opinions must be provided.  The examiner should also comment on the Veteran's smoking history and its effect on any currently diagnosed respiratory disability, however, the examiner is advised that service connection will not be granted for disability secondary to smoking.  In offering any opinion, the examiner must consider the full record, and provide rationale for any opinion offered.  

3. Schedule the Veteran for an examination to determine the etiology of any currently diagnosed sinus disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

For any sinus disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The examiner should reference the VA records with regard to the sinuses mentioned above.  Rationale for all opinions must be provided.  

4. Re-adjudicate the issues of entitlement to service connection for a bronchitis disability, a sinusitis disability and entitlement to an increased evaluation for degenerative disc disease of the cervical spine in excess of 30 percent disabling on an extraschedular basis.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


